Exhibit 10.22
THIRD AMENDMENT TO FIRST LIEN CREDIT AGREEMENT
          THIS THIRD AMENDMENT, dated as of December 7, 2010 (this “Amendment”),
to the Credit Agreement referred to below, by and among ALERE US HOLDINGS, LLC
(f/k/a IM US Holdings, LLC) , a Delaware limited liability company (the
“Borrower”), the other Loan Parties signatory hereto (the “Loan Parties”), ALERE
INC. (f/k/a Inverness Medical Innovations, Inc.), a Delaware corporation
(“Holdings”), the Lenders signatory hereto (collectively, the “Lenders”) and
GENERAL ELECTRIC CAPITAL CORPORATION, as collateral agent and administrative
agent for the Lenders (in such capacity, the “Administrative Agent”).
W I T N E S S E T H
          WHEREAS, the Borrower, Holdings, the Administrative Agent, the Lenders
and L/C Issuers party thereto from time to time are parties to that certain
First Lien Credit Agreement, dated as of June 26, 2007 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”);
and
          WHEREAS, the Borrower has requested, and the Administrative Agent and
Required Lenders have agreed, to provide for certain amendments to the Credit
Agreement, on the terms and subject to the conditions set forth herein.
          NOW THEREFORE, in consideration of the promises and for other good and
valuable consideration, the receipt, adequacy and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:
          1. Definitions. Capitalized terms not otherwise defined herein,
including in the recitals, shall have the meanings ascribed to them in the
Credit Agreement, as amended hereby.
          2. Amendments to Credit Agreement. The Credit Agreement is hereby
amended as of the Third Amendment Effective Date (as hereinafter defined) as
follows:
          (a) Article I of the Credit Agreement is hereby amended by deleting
the word “and” immediately after clause (b)(viii) of the definition “Excess Cash
Flow” therein and inserting a new clause (b)(x) immediately after clause (b)(ix)
of such definition as follows:
“, and (x) the aggregate consideration paid in cash by the Group Members for all
Permitted Stock Repurchases during such period but excluding the portion thereof
financed with long-term Indebtedness (other than the Obligations) or with
proceeds of the issuance of common stock of Holdings,”
          (b) Article I of the Credit Agreement is hereby amended by adding the
following new definition in the appropriate alphabetical order as follows:
“‘Permitted Stock Repurchases’ means any repurchase, redemption, retirement or
other purchase by Holdings of Stock or Stock Equivalents of Holdings satisfying
each of the following conditions: (a) as of the date of consummation of any such
repurchase, redemption, retirement or other purchase and after giving effect
thereto on such date, no Default or Event of Default shall be continuing,
(b) both immediately before and immediately after giving effect to such
repurchase, redemption,

 



--------------------------------------------------------------------------------



 



retirement or other purchase, the Loan Parties and their Subsidiaries shall have
Revolver Availability (as defined below) and available cash and Cash Equivalents
of at least $150,000,000 in the aggregate, and (c) the aggregate consideration
paid by the Group Members for all such repurchases, redemptions, retirements or
other purchases after the Third Amendment Effective Date shall not exceed
$200,000,000. For purposes of this definition, “Revolver Availability” shall
mean the maximum amount of unused Revolving Credit Commitments that would be
available for borrowing of Revolving Loans if after giving effect to such
Revolving Loans, Borrower would be in compliance with the Consolidated Leverage
Ratio covenant set forth in Section 5.1 on a Pro Forma Basis as of the last day
of the last Fiscal Quarter for which Financial Statements have been delivered
hereunder for the four Fiscal Quarter period ending on such day (as if the
Borrower had incurred such Revolving Loans on the first day of such period).
‘Third Amendment Effective Date’ means December 7, 2010.”
          (c) Section 6.1 of the Credit Agreement is hereby amended by inserting
a new Section 6.1(l) immediately following Section 6.1(k) therein as follows:
               “(l) Permitted Stock Repurchases. Together with each delivery of
any Financial Statements pursuant to clause (a) above, a summary of all
Permitted Stock Repurchases made during such Fiscal Quarter, including the
applicable repurchase dates of, and consideration paid by the Group Members for,
such Permitted Stock Repurchases, and a calculation of the aggregate
consideration paid by the Group Members for all Permitted Stock Repurchases made
since the Third Amendment Effective Date through the end of such Fiscal
Quarter.”
          (d) Section 8.5 of the Credit Agreement is hereby amended by
(i) replacing each reference to “clause (c)” in the lead in paragraph thereof
with the words “clause (c) or clause (e)”, and (ii) replacing the period at the
end of Section 8.5(d) with “; and” and inserting a new Section 8.5(e)
immediately following Section 8.5(d) therein as follows:
               “(e) Permitted Stock Repurchases, and cash dividends or other
distributions on the Stock of Subsidiaries of Holdings to Holdings paid,
declared and used solely for such purposes.”
          (e) Section 8.8(b)(ii) of the Credit Agreement is hereby amended and
restated as follows:
               “(ii) issuing and selling its own Stock or Stock Equivalents, and
repurchasing, redeeming, retiring or otherwise purchasing its own Stock or Stock
Equivalents,”
          3. Remedies. This Amendment shall constitute a Loan Document. The
breach by any Loan Party of any representation, warranty, covenant or agreement
in this Amendment shall constitute an immediate Event of Default hereunder and
under the other Loan Documents.
          4. Representations and Warranties. To induce the Administrative Agent
and the Required Lenders to enter into this Amendment, each of Holdings, the
Borrower and the other Loan

2



--------------------------------------------------------------------------------



 



Parties represents and warrants to the Administrative Agent, the Lenders and the
L/C Issuers on and as of the Third Amendment Effective Date that:
          (a) The execution, delivery and performance by the Borrower and
Holdings of this Amendment and the performance of the Credit Agreement, as
amended by this Amendment (the “Amended Credit Agreement”), and the
acknowledgment of this Amendment by the other Loan Parties signatory hereto:
(i) are within such Loan Party’s corporate or similar powers and, at the time of
execution thereof, have been duly authorized by all necessary corporate and
similar action (including, if applicable, consent of the holders of its
Securities), (ii) do not (A) contravene such Loan Party’s Constituent Documents,
(B) violate any Requirement of Law, (C) conflict with, contravene, constitute a
default or breach under, any material Contractual Obligation of any Loan Party
or any of their respective Subsidiaries, other than those which could not
reasonably be expected to have either individually or in the aggregate, a
Material Adverse Effect, or (D) result in the imposition of any Lien (other than
a Permitted Lien) upon any property of any Loan Party or any of their respective
Subsidiaries and (iii) do not require any Loan Party or any of their respective
Subsidiaries to obtain any Permit of, or make any filing with, any Governmental
Authority or obtain any consent of, or notice to, any Person, prior to the Third
Amendment Effective Date or, if not obtained, made or complied with, such
failure could not, reasonably be expected to have either individually or in the
aggregate, a Material Adverse Effect.
          (b) This Amendment has been duly executed and delivered by or on
behalf of the Borrower and Holdings and acknowledged by each other Loan Party.
          (c) Each of this Amendment and the Amended Credit Agreement is the
legal, valid and binding obligation of the Borrower and Holdings and is
enforceable against the Borrower and Holdings in accordance with its terms,
except as may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium, fraudulent transfer or other similar laws affecting creditors’
rights generally or by general equitable principles relating to enforceability.
          (d) No Default or Event of Default has occurred and is continuing or
would result after giving effect to the provisions of this Amendment.
          (e) No action, claim or proceeding is now pending or, to the knowledge
of any Loan Party, threatened against such Loan Party, at law, in equity or
otherwise, before any court, board, commission, agency or instrumentality of any
foreign, federal, state, or local government or of any agency or subdivision
thereof, or before any arbitrator or panel of arbitrators, which (i) challenges
any Loan Party’s right or power to enter into or perform any of its obligations
under this Amendment, the Amended Credit Agreement, or any other Loan Document
to which it is or will be, a party, or the validity or enforceability of this
Amendment, the Amended Credit Agreement or any other Loan Document or any action
taken thereunder, or (ii) has a reasonable risk of being determined adversely to
such Loan Party and that, if so determined, could reasonably be expected to have
a Material Adverse Effect after giving effect to this Amendment.
          (f) The representations and warranties of the Loan Parties set forth
in any Loan Document are true and correct in all material respects (provided
that if any representation or warranty is by its terms qualified by concepts of
materiality, such representation is true and correct in all respects) on and as
of the date hereof or, to the extent such representations and warranties
expressly relate to an earlier date, on and as of such earlier date.
          5. No Waivers/Consents/Amendments. Except as expressly provided
herein: (a) the Credit Agreement and the other Loan Documents shall be
unmodified and shall continue to be in full force and effect in accordance with
their terms, and (b) this Amendment shall not be deemed a waiver of

3



--------------------------------------------------------------------------------



 



any term or condition of any Loan Document and shall not be deemed to prejudice
any right or rights which the Administrative Agent or any Lender may now have or
may have in the future under or in connection with any Loan Document or any of
the instruments or agreements referred to therein, as the same may be amended,
restated, supplemented and otherwise modified from time to time.
          6. Affirmation of Obligations. Each of the Loan Parties hereby
acknowledges, agrees and affirms: (a) its obligations under the Credit Agreement
and the other Loan Documents, including, without limitation, its guaranty
obligations thereunder, (b) that such guaranty shall apply to the Obligations in
accordance with the terms thereof, (c) the grant of the security interest in all
of its assets pursuant to the Loan Documents and (d) that such Liens and
security interests created and granted are valid and continuing and secure the
Obligations in accordance with the terms thereof.
          7. Outstanding Indebtedness; Waiver of Claims. Each of the Loan
Parties hereby acknowledges and agrees that as of November 19, 2010, (a) the
principal amount outstanding of the Revolving Loan is $0, (b) the principal
amount outstanding of the Initial Term Loan is $870,750,000 and (c) the
principal amount outstanding on the Incremental Term Loan is $72,937,500. Each
of the Borrower and the other Loan Parties hereby waives, releases, remises and
forever discharges the Administrative Agent, any Lender, any L/C Issuers and
each other Indemnitee from any and all claims, suits, actions, investigations,
proceedings or demands arising out of or in connection with the Credit Agreement
or any other Loan Document (collectively, “Claims”), whether based in contract,
tort, implied or express warranty, strict liability, criminal or civil statute
or common law of any kind or character, known or unknown, which the Borrower or
any other Loan Party ever had, now has or might hereafter have against the
Administrative Agent, any Lender, any L/C Issuer or any other Indemnitee which
relates, directly or indirectly, to any acts or omissions of the Administrative
Agent, any Lender, any L/C Issuer or any other Indemnitee on or prior to the
Third Amendment Effective Date; provided, that neither the Borrower nor any
other Loan Party waives any Claim solely to the extent such Claim relates to the
Administrative Agent’s or any Lender’s gross negligence or willful misconduct.
          8. Fees and Expenses. The Borrower and Holdings agree to pay to the
Administrative Agent on the Third Amendment Effective Date for the benefit of
each Lender executing this Amendment, a consent fee equal to 25 basis points of
the aggregate amount of such Lender’s Revolving Credit Commitment and Pro Rata
Outstandings of the Initial Term Loan and the Incremental Term Loan (the
“Consent Fee”). The Borrower hereby reconfirms its obligations pursuant to
Section 11.3 of the Credit Agreement to pay and reimburse the Administrative
Agent for all reasonable costs and expenses (including, without limitation,
reasonable fees of counsel) incurred in connection with the negotiation,
preparation, execution and delivery of this Amendment and all other documents
and instruments delivered in connection herewith.
          9. Amendment Effectiveness. Upon satisfaction in full in the judgment
of the Administrative Agent of each of the following conditions, this Amendment
shall be deemed effective as of the Third Amendment Effective Date:
          (a) Amendment. The Administrative Agent shall have received copies of
signature pages to this Amendment, duly executed and delivered by the
Administrative Agent, the Borrower, Holdings and the Required Lenders, and
acknowledged by each of the other Loan Parties, with originals to follow
promptly thereafter.
          (b) Representations and Warranties; No Defaults. The following
statements shall be true on such date: (i) the representations and warranties
set forth in any Loan Document shall be true and correct in all material aspects
(provided that if any representation is by its terms qualified by concepts of
materiality, such representation shall be true and correct in all respects) on
and as of the Third

4



--------------------------------------------------------------------------------



 



Amendment Effective Date, to the extent such representations and warranties
expressly relate to an earlier date, on and as of such earlier date, and (ii) no
Default or Event of Default shall be continuing.
          (c) Payment of Costs and Expenses. The Borrower shall have paid to the
Administrative Agent, for the account of the Administrative Agent, its Related
Persons or any Lender, all fees and reimbursement of costs or expenses, in each
case, due and payable under the Loan Documents on or before the Third Amendment
Effective Date (including, without limitation, reasonable legal fees and
expenses of the Administrative Agent and the Consent Fee).
          (d) Amendment to Second Lien Credit Agreement. The Administrative
Agent shall have received two (2) copies of the Second Amendment to Second Lien
Credit Agreement, dated as of the date hereof, duly executed and delivered by
the parties signatory thereto and effective in accordance with the terms
thereof.
          10. Governing Law. This Amendment, and the rights and obligations of
the parties hereto, shall be governed by, and construed and interpreted in
accordance with, the law of the State of New York.
          11. Counterparts. This Amendment may be executed by the parties hereto
on any number of separate counterparts and all of said counterparts taken
together shall be deemed to constitute one and the same instrument.
[SIGNATURE PAGES FOLLOW]

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Amendment has been duly executed as of the date
first written above.

            ALERE US HOLDINGS, LLC (f/k/a IM US Holdings, LLC),
     as Borrower
      By:   /s/ David Teitel         Name:   David A. Teitel        Title:  
President          ALERE INC. (f/k/a Inverness Medical Innovations, Inc.),
     as a Guarantor
      By:   /s/ David Teitel         Name:   David A. Teitel        Title:  
Chief Financial Officer, Vice President and Treasurer     

[SIGNATURE PAGE TO THIRD AMENDMENT TO FIRST LIEN CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



            GENERAL ELECTRIC CAPITAL CORPORATION, as
Administrative Agent and Lender
      By:   /s/ Ryan Guenin         Name:   Ryan Guenin        Title:   Its Duly
Authorized Signatory     

[SIGNATURE PAGE TO THIRD AMENDMENT TO FIRST LIEN CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



          Each of the undersigned Loan Parties hereby (i) acknowledges this
Amendment and (ii) confirms and agrees that its Obligations under the Loan
Documents shall continue without any diminution thereof and shall remain in full
force and effect on and after the effectiveness of this Amendment:

            ACKNOWLEDGED, CONSENTED and AGREED to as of the date first written
above:

ALERE HEALTH, LLC
ALERE HEALTHCARE OF ILLINOIS, INC.
ALERE HEALTH IMPROVEMENT COMPANY
ALERE HEALTH SYSTEMS, INC.
ALERE HOME MONITORING, INC.
ALERE INTERNATIONAL HOLDING CORP.
ALERE MEDICAL, INC.
ALERE NEWCO, INC.
ALERE NEWCO II, INC.
ALERE NORTH AMERICA, INC.
ALERE SAN DIEGO, INC.
ALERE SCARBOROUGH, INC.
ALERE WELLOLOGY, INC.
ALERE WOMEN’S AND CHILDREN’S HEALTH, LLC
    By:   /s/ David Teitel         Name:   David A. Teitel        Title
(respectively):  Vice President and Treasurer; Vice
President, Finance; Vice President, Finance; Vice
President and Treasurer; Vice President, Finance;
President; Vice President and Treasurer; President;
President; Vice President, Finance; Vice President,
Finance; Vice President, Finance; Vice President,
Finance; Vice President, Finance;     

[SIGNATURE PAGE TO THIRD AMENDMENT TO FIRST LIEN CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



(continued):

            AMEDITECH INC.
APPLIED BIOTECH, INC.
BINAX, INC.
BIOSITE INCORPORATED
CHOLESTECH CORPORATION
FIRST CHECK DIAGNOSTICS CORP.
FIRST CHECK ECOM, INC.
FREE & CLEAR, INC.
GENECARE MEDICAL GENETICS CENTER, INC.
HEMOSENSE, INC.
INNOVACON, INC.
INSTANT TECHNOLOGIES, INC.
INVERNESS MEDICAL, LLC
INVERNESS MEDICAL — BIOSTAR INC.
IVC INDUSTRIES, INC.
MATRITECH, INC.
OSTEX INTERNATIONAL, INC.
QUALITY ASSURED SERVICES, INC.
REDWOOD TOXICOLOGY LABORATORY, INC.
RMD NETWORKS, INC.
RTL HOLDINGS, INC.
SELFCARE TECHNOLOGY, INC.
SPDH, INC.
WAMPOLE LABORATORIES, LLC
ZYCARE, INC.
      By:   /s/ David Teitel         Name:   David A. Teitel        Title
(respectively):  General Manager; Vice President;
Vice President, Finance; Vice President, Finance and
Chief Financial Officer; Vice President, Finance; Vice
President, Finance; Vice President and Treasurer; Vice
President, Finance; Vice President and Treasurer;
Treasurer; Vice President, Finance; Vice President,
Finance; Vice President, Finance; Vice President,
Finance; Vice President; Vice President, Finance; Vice
President, Finance; Vice President, Finance; Vice
President, Finance; Vice President, Finance and
Treasurer; Vice President, Finance; Vice President,
Finance; President; Vice President; Chief Financial
Officer and Treasurer     

[SIGNATURE PAGE TO THIRD AMENDMENT TO FIRST LIEN CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



(continued):

            ALERE TOXICOLOGY SERVICES, INC.
LABORATORY SPECIALISTS OF AMERICA, INC.
SCIENTIFIC TESTING LABORATORIES, INC.
      By:   /s/ Ellen Chiniara         Name:   Ellen V. Chiniara        Title
(respectively):  Secretary; Secretary; Secretary     

[SIGNATURE PAGE TO THIRD AMENDMENT TO FIRST LIEN CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



(continued):

            MATRIA OF NEW YORK, INC.
      By:   /s/ Tom Underwood         Name:   Tom Underwood        Title:  
President     

[SIGNATURE PAGE TO THIRD AMENDMENT TO FIRST LIEN CREDIT AGREEMENT]

 